               Case 1:19-cv-07465-AT-KNF Document 131 Filed 10/08/20 Page 1 of 1


                                                                                                     Arent Fox LLP / Attorneys at Law
                                                                     Boston / Los Angeles / New York / San Francisco / Washington, DC




     October 8, 2020

     VIA ECF
                                                                                              Marylee Jenkins
     Hon. Analisa Torres                                                                      Partner
     District Court Judge                                                                     212.484.3928 DIRECT
     United State District Court for the                                                      212.484.3990 FAX
                                                                                              Email: marylee.jenkins@arentfox.com
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

     Re:        Trustees of Columbia Univ. of the City of N.Y. v. Encyclopaedia Iranica Found., Inc., No.
                19-cv-07465; Encyclopaedia Iranica Found., Inc. v. Trustees of Columbia Univ. of the City
                of N.Y., No. 19-cv-08562

     Dear Judge Torres:

     We represent Plaintiff Encyclopaedia Iranica Foundation, Inc. (“EIF”) in the above-referenced
     consolidated litigation. Once again the Trustees of Columbia University of the City of New York
     (“Columbia”) and Elton Daniel (“Daniel” and collectively “Defendants”) continue their pattern
     and practice of flouting this Court’s orders by refusing to abide by the parameters of Your Honor’s
     mandates.

     Your Honor unambiguously ordered the parties to “file to the docket all exhibits not designated as
     confidential as listed in ECF Nos. 111 and 112.”1 ECF No. 145. This Order was limited to exhibits
     listed on the parties’ Preliminary Injunction Hearing Exhibit Lists. Yet, Defendants filed the
     Supplemental Declaration of Elton Daniel and the exhibits attached thereto (“Daniel Declaration
     Materials”) (ECF No. 149), which are not on Defendants’ Hearing Exhibit List and are the subject
     of EIF’s pre-motion letter to strike. ECF No. 142.

     EIF requests that the Court strike the Daniel Declaration Materials from the docket as they do not
     comply with this Court’s Order. Thank you for your consideration in this matter.



     Respectfully submitted,

     Marylee Jenkins
     Marylee Jenkins




     1
         The docket entries referenced herein are from SDNY Case No. 1:19-cv-08562.


Smart In
Your World                                         1301 Avenue of the Americas, 42nd Floor / New York, NY 10019-6040 / arentfox.com
